          Case MDL No. 3004 Document 45-2 Filed 04/22/21 Page 1 of 1



                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

IN RE: PARAQUAT PRODUCTS                         )                       MDL No. 3004
LITIGATION                                       )
_______________________________________          )


                                 PROOF OF SERVICE

      In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that on February 21, 2019, I

electronically filed the Notice of Related Action with the Clerk of the Judicial Panel on

Multidistrict Litigation using the CM/ECF system and served on all counsel or parties in

the matter indicated below.

Via U.S. Mail:

 Chevron U.S.A., Inc.                          Syngenta AG
 Prentice Hall Corporation                     Rosentalstrasse 67
 801 Adlai Stevenson Drive                     Basel, Basel-Stadt 4058
 Springfield, IL 62703                         Switzerland

 Syngenta Crop Protection, LLC
 CT Corporation System
 208 So Lasalle St, Suite 814
 Chicago, Il 60604

Dated: April 22, 2021                    Respectfully submitted,

                                         /s/ Mikal C. Watts________________
                                         Mikal C. Watts
                                         Texas State Bar No. 20981820
                                         WATTS GUERRA LLC
                                         5726 W. Hausman Rd, Suite 119
                                         San Antonio, Texas 78249
                                         Telephone: 210-447-0500
                                         Fax: 210-448-0501
                                         Email: mcwatts@wattsguerra.com

                                         ATTORNEY FOR PLAINTIFF
                                         ELLIS PRATT




                                           1
